The order requiring the respondent-appellant father to pay $65 per month for support of his child unanimously reversed and the matter remitted to the Domestic Relations Court for proceedings de novo following the filing of the wife’s petition. The appeal from the order denying the respondent-appellant’s motion for a rehearing unanimously dismissed as academic. No costs. In view of the informality of the record, the absence of any answer to the petition, the absence of any findings, formal or informal, and the ambiguity in the record as to whether respondent-appellant consented to the order, the proceedings should be remitted. Thus the deficiencies may be supplied and a record made upon which the husband’s objections may be properly considered. Settle order on notice. Present — Peek, P. J., Callahan, Breitel, Bastow and Botein, JJ.